     Case 2:19-cv-01874-WBS-DB Document 61 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5
 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHAWN DAMON BARTH,                                No. 2:19-cv-1874 DB P
11                       Plaintiff,
12           v.                                         ORDER
13    EUSEBIO MONTEJO,
14                       Defendant.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims that defendant was deliberately indifferent to his medical needs,

18   retaliated against him, and discriminated against him. Presently before the court is defendant’s

19   motion to modify the discovery and scheduling order. (ECF No. 59.) Counsel for defendant

20   seeks an additional sixty days to file a dispositive motion. Good cause appearing the court will

21   grant the motion.

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
     Case 2:19-cv-01874-WBS-DB Document 61 Filed 09/16/21 Page 2 of 2


 1              Accordingly, IT IS HERERBY ORDERED that:

 2              1. Defendant’s motion to modify the discovery and scheduling order (ECF No. 59) is
 3   granted;
 4              2. Dispositive motions shall be filed on or before November 16, 2021; and

 5              3. All other aspects of the court’s February 22, 2021 discovery and scheduling order shall
 6   remain in effect.
 7   Dated: September 15, 2021
                                                             /s/DEBORAH BARNES
 8                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/bart1874.eot(d)
14

15

16

17

18

19

20
21

22

23
24

25

26

27

28
                                                         2
